Title: Board of Visitors, University of Virginia, 18 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Friday, July 18. In the intervals of the meetings of the Convention, the Board met and passed the following resolutions.
                        Resolved That Mr Monroe & Mr Johnson be a committee charged with the duty of preparing during
                            the recess of the Board of Visitors, and of reporting to them at their next meeting, a plan of Executive government for
                            the University.
                        After the expiration of the term of Service of the present Chairman of the Faculty, no other election of
                            Chairman Shall be made in the manner now required by the enactments; and until the farther order of the Board, that
                            officer Shall be annually appointed from among the Professors, by the Visitors of the University.
                        
                            
                                
                            
                        
                    